Citation Nr: 0307866	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  96-23 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to an increased rating for bursitis of the right 
elbow (major), currently evaluated as 10 percent disabling, 
to include the issue of entitlement to an extraschedular 
rating under 38 C.F.R. § 3.321 (2002).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1975.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO).  The Board remanded the case in May 
1999 and January 2001 for additional development of the 
record.

The veteran failed to report for a hearing before a member of 
the Board at the RO scheduled in March 1999, at his request.  
An informal hearing was held with a Decision Review Officer 
(DRO) at the RO in lieu of a scheduled personal hearing, as 
documented in a February 2003 DRO conference report.


FINDINGS OF FACT

1.  The veteran's bursitis of the right elbow (major) is 
manifested by pain on motion and functional limitation of 
motion due to pain; without objective evidence of flexion 
limited to 70 degrees or extension limited to 90 degrees. 

2.  There are no exceptional or unusual manifestations of the 
right elbow disability that render the schedular criteria 
inadequate to evaluate it.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, but no more, for 
the service-connected bursitis of the right elbow strain are 
met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5019, 5206, 5207 (2002).

2.  Application of extraschedular provisions to the veteran's 
service-connected bursitis of the right elbow is not 
warranted in this case.  38 C.F.R. § 3.321(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2002), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claim at issue.

The veteran's claim for an increased rating for his right 
elbow disability was received in May 1995.  There are no 
particular application forms required for an increased rating 
claim.  There is nothing in the record to indicate the need 
for the submission of an application form with regard to the 
claim.  Thus, there is no issue as to provision of a form or 
instructions for applying for the benefits.  38 U.S.C.A. 
§ 5102 (West 2002); 38 C.F.R. § 3.159(b)(2) (2002).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  The United States Court of 
Appeals for Veterans Claims (Court) has held that both the 
statute and the regulation clearly require the Secretary to 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the Secretary.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The RO has obtained outpatient treatment records of the 
veteran dated from May 1990 to January 1996.  By letter dated 
in October 2002, the RO advised the veteran of the VCAA.  He 
was requested to identify evidence with regard to his claim 
and he was provided with forms for the authorization to 
release private medical records to the VA (VA Form 21-4142).  
The veteran was again notified of the provisions of the VCAA, 
and the implementing regulations, in the October 2002 
supplemental statement of case.  He was advised that the VA 
would assist him in obtaining evidence necessary to establish 
entitlement to benefits.  He was informed that the RO would 
request private medical records and related evidence as well 
as records from VA health-care facilities and any other 
relevant records held by any Federal department or agency 
that the veteran adequately identified and authorized the VA 
to obtain.  Thus, the veteran was notified that he should 
provide information (who treated him) and the RO would get 
the records.  In October 2002, the veteran indicated in a 
statement that the VA had all the information involved with 
his case.  The veteran has not identified any additional 
medical records that have not been obtained which are 
pertinent to his claim.

VA has satisfied the duty to tell the veteran what 
information and evidence is needed to substantiate the claim 
and what evidence he must provide and what VA will obtain or 
request on his behalf.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  As noted above, the RO has obtained 
the veteran's VA outpatient treatment records.  The veteran 
has not identified any additional VA or private treatment 
records with regard to his claim.  There is no reasonable 
possibility further assistance might substantiate the claim.  
See 38 U.S.C.A. § 5103A(2) (West 2002); 38 C.F.R. § 3.159(d) 
(2002). 

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran was afforded VA examinations in August 
1996, July 1999 and September 2002.

On appellate review, there are no areas in which further 
development is needed.  The appellant was informed of the 
provisions of the VCAA and of the implementing regulations in 
the October 2002 supplemental statement of the case.  The 
requirements of the law and regulations have been 
substantially met and the Board may proceed to consider the 
merits of the appeal. 


II.  Increased rating for right elbow disability


Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

An evaluation of the level of disability must also include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities.  38 C.F.R. § 4.10 
(2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40 (2002).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45 (2002).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that any examination of musculoskeletal disability done for 
rating purposes must include consideration of all factors 
identified in 38 C.F.R. §§ 4.40, 4.45, and clinical findings 
must be expressed in terms of the degree of additional range-
of- motion loss due to any pain on use, incoordination, 
weakness, fatigability or pain during flare-ups.

The veteran's service-connected bursitis of the right elbow 
(major) is rated as 10 percent disabling under Diagnostic 
Code 5019 for bursitis, which is rated as limitation of 
motion of affected parts as degenerative arthritis based on 
the criteria of Diagnostic Code 5003.  Degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a.

Under Diagnostic Code 5206, for the major arm, a 
noncompensable rating is assigned when flexion of the forearm 
is limited to 110 degrees; a 10 percent rating is warranted 
if flexion is limited to 100 degrees; a 20 percent rating 
requires limitation of forearm flexion to 90 degrees; a 30 
percent rating is warranted when flexion is limited to 70 
degrees; flexion limited to 55 degrees warrants a 40 percent 
rating; and when flexion is limited to 45 degrees, a 50 
percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5206 (2002).

Under Diagnostic Code 5207, for the major arm, limitation of 
extension of the forearm from 45 to 60 degrees warrants a 10 
percent rating; a 20 percent rating is warranted when 
extension is limited to 75 degrees; When extension is limited 
to 90 degrees, a 30 percent rating is warranted; extension 
limited to 100 degrees warrants a 40 percent rating; and when 
extension is limited to 110 degrees, a 50 percent rating is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5207 (2002).

A 20 percent evaluation is warranted where flexion of either 
forearm is limited to 100 degrees and extension is limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5208 (2002).

A June 1995 statement of an employer of the veteran indicated 
that he last worked in January 1995 doing carpenter work.  It 
was indicated that he lost approximately three out of twelve 
months due to disability.  It was stated that the reason for 
the termination of employment was that the veteran could not 
use his right arm.  

On VA examination in August 1996, the veteran reported that 
he had arthritis everywhere but none of it was disabling 
except the right elbow.  He said he was a journeyman 
carpenter but was unable to hammer anymore with the right 
arm.  He stated that he was now working as a salesman at 
reduced pay compared to his chosen field.  He reported that 
he was able to do normal activities, such as writing.  He 
indicted that he was unable to lift things repetitively or 
push off on his arms because of pain.  He reported 
paresthesias below the elbow with extreme pronation and 
abduction of the shoulder.  He reported sharp pain when he 
did any repetitive motions or any lifting or pushing work, 
and the pain continued for over an hour after the activity 
had ended.  He indicated that he had full range of motion of 
his right elbow with normal activities.  On examination of 
the right elbow, there was no evidence of erythema or 
swelling.  A 6-centimeter. semi-lunar longitudinal well-
healed scar extending over the olecranon bursal area of the 
right elbow was observed.  The right elbow had flexion to 140 
degrees, pronation to 80 degrees, and supination to 85 
degrees.  The right shoulder had flexion to 30 degrees, 
extension to 180 degrees, rotation to 90 degrees, abduction 
to 180 degrees and adduction to 45 degrees.  X-ray studies of 
the right elbow showed a moderate sized olecranon bone spur.  
There was a small bone fragment adjacent to the medial 
humeral epicondyle.  There was minimal degenerative arthritis 
of the elbow.  The diagnosis was chronic bursitis, 
exacerbated by repetitive motions syndrome required in the 
veteran's chosen field of trade.

On VA examination in July 1999, the veteran reported that he 
was unable to practice as a carpenter and experienced 
significant loss of wages due to right elbow pain.  He 
reported that currently he had pain with exertion and with 
extremes of flexion.  He did not have any pain with daily 
activities.  He reported that he took Darvocet for the pain 
and had taken one prior to the examination.  Examination of 
the right elbow showed range of motion from 5 to 130 degrees.  
The examiner indicated that there was pain with extremes of 
motion.  There was no tenderness over his medial or lateral 
epicondyle and there was no pain over the bursa.  There was 
no radial tunnel or cubital tunnel symptoms.  Supination and 
pronation were each to 80 degrees.  There was a painless 
range of motion in the mid portion of the range of motion but 
at the extremes was quite painful.  The diagnosis was 
osteoarthritis of the right elbow, no evidence of tendonitis 
or bursitis on examination.  In a July 1999 addendum, the 
examiner indicated that the right elbow had limitation 
motion, excess fatigability and no incoordination.  It was 
indicated that there was pain present with motion.  

In an April 2000 addendum, another VA examination indicated 
that the claims folder and the July 1999 examination report 
and addendum were reviewed.  It was noted that the diagnosis 
was minimal degenerative osteoarthritis of the right elbow, 
confirmed by x-ray.  It was stated that the veteran had pain 
with extreme range of motion only; therefore his active and 
passive range of motion was from 0 to 30 degrees.  Supination 
and pronation were to 80 degrees.  It was indicated that 
there was excess fatigability but there was no incoordination 
or pain on motion.  

On VA examination in September 2002, the veteran reported 
that he was unable to work as a carpenter due to right elbow 
pain.  He indicated that he never had problems with range of 
motion in the elbow, but just with repetitive motion.  He 
also said there was pain when the elbow in a flexed position 
for an extended period.  He reported that he was sometimes 
awakened at night because of pain of the right elbow.  On 
physical examination of the right elbow, there was no 
erythema, warmth or the signs of inflammation.  The examiner 
reported complete range of motion from 5 to 150 degrees.  
Supination was to 85 degrees and pronation was to 80 degrees, 
without difficulty.  There was no pain on palpation anywhere 
on the elbow.  It was indicated that x-ray studies showed 
degenerative changes within the elbow.  The diagnosis was 
history of right elbow injury status post two surgeries on 
the elbow with residuals which included fatigability and 
inability to use his elbow in a repetitive motions for long 
period of time.  The examiner indicated that the residuals 
had required the veteran to give up his job as a carpenter, 
his chosen profession.

Based upon the objective evidence of record, it is found that 
the evidence supports a 20 percent rating, but no more, for 
the service-connected bursitis of the right elbow, under 
Diagnostic Codes 5206 and 5607.  The evidence of record shows 
that the veteran has consistently reported pain in his right 
elbow with repetitive motions such as hammering or lifting 
heavy items.  The VA examination reports show that the 
veteran had decreased range of motion of the right arm.  The 
findings show that flexion is more limited than extension, at 
worst limited to 130 degrees on examination in July 1999.  
The July 1999 examination report noted that there was 
painless range of motion in the mid portion of the range of 
motion but that there was pain at the extremes of motion.  In 
the July 1999 addendum to that report, it was indicated that 
there was pain on motion and excess fatigability but no 
incoordination.  The reference in the April 2000 addendum to 
range of motion from 0 to 30 degrees is apparently a 
typographical error as there are no other of such diminished 
flexion shown in the entire record.  The Board notes that 
functional ability during use of a joint and during flare-ups 
must be taken into account when rating a disability based on 
limitation of motion.  The most recent VA examination report 
noted complaints of pain.  The examiner found that the 
disability included fatigability and inability to use his 
elbow in repetitive motion for a long period of time.  On 
review of the entire record, the Board finds that the 
evidence shows that the veteran has functional loss from pain 
on use related to the right elbow disability beyond that 
already reflected in the 10 percent rating assigned for this 
disability for limitation of motion under Diagnostic Codes 
5206 and 5207.  Therefore, the Board is increasing the 
evaluation to the next higher level, to 20 percent under the 
criteria for such rating of Diagnostic Codes 5206, on the 
basis of limitation of motion of the right arm.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995), 38 C.F.R. §§ 4.40, 4.45 
(2002). 

The Board finds that the objective evidence does not support 
a rating in excess of 20 percent for the right elbow 
disability.  There is no evidence showing that there is the 
right forearm has flexion limited to 70 degrees or extension 
limited to 90 degrees, which would warrant a 30 percent 
rating under Diagnostic Code 5206 or 5207, respectively.  
Consideration of §§ 4.40, 4.45, and 4.59 does not lead the 
Board to conclude that the functional losses the veteran 
experiences equate to more than the level of disability 
contemplated by a 20 percent evaluation.  As the Board has 
granted a 20 percent rating, the criteria of Diagnostic Code 
5208 are not applicable.  There is no evidence of ankylosis 
of the elbow which would support a higher rating under 
Diagnostic Code 5205.  

III. Extraschedular Evaluation

Finally, the RO has considered whether referral is warranted 
for consideration of an extraschedular evaluation.  In 
exceptional cases where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability may be approved, provided 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2002).  

The veteran has contended a higher evaluation is warranted 
because he is unable to work in his chosen profession as a 
carpenter.  He asserts that he is unable to do the repetitive 
motions, such as using a hammer, that are required to do that 
job.  The evidence shows that he has complained of pain on 
repetitive motion.  The record also indicates that the 
veteran is employed in sales and that he last worked in 1995 
as a carpenter.  The June 1995 statement of his employer 
noted that the veteran missed three out of twelve months of 
work due to his disability and that the reason for 
termination of employment was that the veteran could not use 
his right arm.  

In this case, the rating criteria provided in the rating 
schedule are not inadequate for evaluating the service-
connected right elbow disability.  The rating schedule 
provides satisfactory bases for evaluating all aspects of the 
disability.  The rating schedule provides for higher ratings 
for impairment limitation of motion of the right forearm; 
however, the medical evidence reflects that manifestations 
warranting a rating in excess of 20 percent are not present 
in this case.  The Board finds no evidence of an exceptional 
disability picture in this case.  The veteran not required 
periods of hospitalization for his service-connected right 
elbow disability.  While the veteran's right elbow disability 
has had adverse effect on his employment, the rating schedule 
criteria are designed to take such effects into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations. 38 U.S.C.A. § 1155 (West 2002).  
Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2002).  Therefore, given the 
lack of evidence showing unusual disability not contemplated 
by the rating schedule, and the fact that higher schedular 
ratings are available under the rating schedule, should the 
veteran meet those criteria, the Board concludes that a 
remand to the RO for referral of this issue to the VA Central 
Office for consideration of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) is not warranted.

ORDER

A 20 percent rating, and no more, for service-connected 
bursitis of the right elbow (major) is granted, subject to 
the applicable criteria governing the payment of monetary 
benefits.  

Entitlement to an increased evaluation for service-connected 
bursitis of the right elbow (major) based on extraschedular 
consideration under 38 C.F.R. § 3.321(b), is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

